DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered. Claim 6 is cancelled. Claim 1 is amended. Claims 1-5 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
when the indicator needle is displayed as rotating with a relatively small rotation amount per unit time, the indicator needle image is displayed while being rotated, and when the indicator needle is displayed as rotating with a relatively large rotation amount per unit time, the indicator-needle motion-blurred image that corresponds to a rotation range per unit time of the indicator needle is displayed, wherein the indicator needle image has a shape tapering toward a center of rotation thereof, and an indicator-needle inner end angle formed by two sides of the indicator needle image that form an end thereof that faces the center of the rotation is equal to a minimum motion-blurred inner end angle formed by two sides of the indicator-needle motion-blurred image that has the smallest rotation amount per unit time while the indicator needle is displayed as rotating, the two sides forming an end of the indicator-needle motion-blurred image that faces the center of the rotation, and with the indicator needle image being displayed, if a rotation amount per unit time of the indicator needle being displayed as rotating has increased to the indicator-needle inner end angle or more, the controller controls the display unit so that the indicator needle image is hidden and displayed images thereon are switched from the indicator needle image to the indicator-needle motion-blurred images, including the indicator-needle motion-blurred image, wherein a triangular shape of an end of the indicator needle image is removed from the indicator-needle motion blurred image, wherein the indicator-needle motion blurred image comprises a sectorial shape that increases and decreases sequentially based on a rotation amount per unit time changing between from the relatively small rotation amount per unit time to the relatively large rotation amount per unit time, and wherein the sectorial shape comprises at least an entire sector of circular portion of the image”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624